DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the objection and 112(b) rejections set forth in the Non-Final Office Action mailed on 02/17/2022.
	The claim amendments filed on 05/17/2022 have been entered.  Claims 1-2, 4-5, 7-11, and 13-24 remain pending in the application.
	
	Response to Arguments
	In response to applicant’s arguments on page 9, which states that Zhong does not disclose a bioabsorbable implantable medical device where the monofilament coil consists essentially of a bioabsorbable polyester.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.  However, in response to the statement that Zhong et al. discloses the use of hydrogels to form medical devices, and in particular hydrogels that have been modified to have crosslinking.  Claim 1 states “the tubular structure further comprising a plurality of bands that each encircle the longitudinal axis and have a distal side and a proximal side, the plurality of bands comprising relatively high in vivo stability bands that are separated by relatively low in vivo stability bands.”  Zhong does disclose a plurality of bands that encircle the longitudinal axis having a distal side and a proximal side, the plurality of bands comprising relatively high in vivo stability bands that are separated by relatively low in vivo stability bands.  Claim 1 does not state that these bands cannot be formed of hydrogels.  The bands are not disclosed as the monofilament coil, or the mesh, but instead bands that encircle the longitudinal axis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al (US Patent No. 6,368,356).

	Regarding claim 22, Zhong discloses a method of preparing a medical device (Figure 1) comprising: 
exposing bands of a generally tubular structure of a bioabsorbable medical device comprising the generally tubular structure with a lumen running down the middle of the generally tubular structure within a side wall of the generally tubular structure (Figure 1; column 20, lines 48-67), 
to ex vivo degradation condition to create low in vivo stability (LIVS) bands from the exposed bands (column 3, lines 32-45; column 5, lines 15-58; column 10, lines 59-65),
and not exposing bands that are adjacent to the exposed bands of the generally tubular structure to the same degradation conditions (column 9, lines 58-65), 
thereby creating high in vivo stability (HIVS) bands (Figure 1, item 18; column 20, lines 60-62) that are adjacent to the LIVS bands (Figure 1, item 20; column 20, lines 54-64).  
	Regarding claim 23, Zhong discloses medical device prepared by a method comprising the method of claim 22 (Figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 13-16, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356).

Regarding claim 1, Shalaby discloses a bioabsorbable implantable medical device (paragraph 0002) comprising 
a generally tubular structure (Figure 1a), 
the generally tubular structure (Figure 1a, item 12) comprising a monofilament in a shape of a coil (Figure 1a, item 16 “monofilament coil”; paragraph 0060, lines 6-8), 
the coil (Figure 1a, item 16) comprising a sidewall enclosing a lumen (the monofilament coil 16 has a sidewall enclosing a lumen) where a longitudinal axis runs along a length of the lumen from a distal end to a proximal end of the structure (Figure 1a, longitudinal axis annotated below) 
the monofilament coil consistently essentially of a bioabsorbable polyester (paragraph 0022, lines 1-11), 

    PNG
    media_image1.png
    548
    603
    media_image1.png
    Greyscale

Shalaby discloses that the implantable medical device is coated in a bioabsorbable coating (paragraph 0099).
However, Shalaby does not specifically disclose wherein the tubular structure further comprises a plurality of bands that each encircle the longitudinal axis and have a distal side and a proximal side, the plurality of bands comprising relatively high in vivo stability bands that are separated by relatively low in vivo stability bands.
Zhong teaches an implantable medical device e (see Zhong, Figure 1a) with a coating (see Zhong, column 18, lines 45-55) wherein the tubular structure (see Zhong, Figure 1a) further comprises a plurality of bands that each encircle the longitudinal axis and have a distal side and a proximal side (see Zhong, Figure 1, items 18 and 20; column 20, lines 54-56), the plurality of bands comprising relatively high in vivo stability bands (see Zhong, Figure 1, item 18, column 20, lines 61-67) that are separated by relatively low in vivo stability bands (see Zhong, Figure 1, item 20; column 20, lines 56-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Shalaby by providing wherein the tubular structure further comprises a plurality of bands that each encircle the longitudinal axis and have a distal side and a proximal side, the plurality of bands comprising relatively high in vivo stability bands that are separated by relatively low in vivo stability bands as taught by Zhong because relatively low in vivo stability bands spaced at regular or irregular intervals provide added strength to a device undergoing dissolution and/or disintegration (see Zhong, column 9, lines 58-65).  Additionally, the implantable medical devices first soften at the relatively low in in vivo stability bands while maintaining the overall shape and structural cohesion provided by the relatively high in vivo stability bands. The softened shaped implantable medical devices may provide for easy and painless removal of the device by natural migration through body vessels. In the case of a temporary ureteral stent, for example, the softened stent would migrate out of the ureter and kidney to the bladder where it would slowly disintegrate and be eliminated as water-soluble components or by-products are released (see Zhong, column 13, line 66- column 14, line 14).
	Regarding claim 2, as set forth supra, the combination discloses wherein the structure has at least three bands of relatively high in vivo stability (see Zhong, Figure 1, item 18, at least three bands can be seen in Figure 1) and also has at least four bands of relatively low in vivo stability (see Zhong, Figure 1, item 20, at least four bands can be seen in Figure 1).  
	Regarding claim 4, as set forth supra, the combination discloses wherein the tubular structure comprises alternating bands of relatively high in vivo stability (see Zhong, Figure 1, item 18) and relatively low in vivo stability (see Zhong, Figure 1, item 20; column 20, lines 62-64).  
	Regarding claim 7, as set forth supra, the combination discloses wherein the tubular structure comprises a band of relatively low in vivo stability located on each side of one band of relatively high in vivo stability, and the two bands of relatively low in vivo stability have non-identical in vivo stabilities (see Zhong, column 20, lines 54-62 discloses that the segments 20 can be a mixture of non-ionically and ionically crosslinked hydrogels; column 3, lines 32-47 discloses wherein the shaped medical device comprises alternating segments of ionically crosslinked and non-ionically crosslinked polymer, which would be in the position of the segments 20; column 11, lines 51-60 discloses that the non-ionically crosslinked hydrogels dissolves faster than an ionically crosslinked polymer).
	Regarding claim 8, as set forth supra, the combination discloses wherein the tubular structure comprises a first band of relatively low in vivo stability that is located on a distal side of a first 3Int'l Application No. PCT/US2018/067372Preliminary Amendmentband of relatively high in vivo stability, and a second band of relatively low in vivo stability is located on a proximal side of the first band of relatively high in vivo stability, and the first band of relatively low in vivo stability has greater in vivo stability than does the second band of relatively in vivo stability (see Zhong, column 20, lines 54-62 discloses that the segments 20 can be a mixture of non-ionically and ionically crosslinked hydrogels; column 3, lines 32-47 discloses wherein the shaped medical device comprises alternating segments of ionically crosslinked and non-ionically crosslinked polymer, which would be in the position of the segments 20, which when the segments are alternating, it would place a first band of greater in vivo stability at a distal side of a first band of relatively high in vivo stability, and a second band of lower in vivo stability at a proximal side of the first band of high in vivo stability; column 11, lines 51-60 discloses that the non-ionically crosslinked hydrogels dissolves faster than an ionically crosslinked polymer).
	Regarding claim 9, as set forth supra, the combination discloses wherein the tubular structure comprises a plurality of high in vivo stability bands that have essentially identical relatively high in vivo stability (Figure 1, item 18; column 20, lines 60-62; non-dissolvable bands 18 have identical relatively high in vivo stability).	
	Regarding claim 11, as set forth supra, the combination discloses wherein the tubular structure comprises a mesh tube (see Shalaby, Figure 1a, item 18 “knitted multifilament tube”, wherein the definition of a mesh is “a woven, knit, or knotted material of open texture with evenly spaced holes” (Merriam-Webster)).  
	Regarding claim 13, as set forth supra, the combination discloses wherein the sidewall comprises a monofilament coil encircling the lumen (see Shalaby, Figure 11, item 116 “monofilament coil”; paragraph 0074, lines 5-13), a mesh that overlays the monofilament coil (see Shalaby, Figure 11, item 118 “knitted multifilament tube”), and a coating deposited on the coil and the mesh (see Shalaby, paragraph 0099, Example 11, the construct was dip-coated in a polymer solution).  	
	Regarding claim 14, as set forth supra, the combination discloses further comprising a kidney- retaining structure at the proximal end of the device (see Shalaby, Figure 1a, item 14 “position retaining-ends, tabs”; paragraph 0060) and a bladder-retaining structure at the distal end of the device (see Shalaby, Figure 1a, item 14 “position retaining-ends, tabs”).  
	Regarding claim 15, as set forth supra, the combination discloses further comprising a kidney- retaining structure in a form of a curl at the proximal end of the device (see Shalaby, Figure 11, item 114; paragraph 0068) and a bladder-retaining structure in a form of a curl at the distal end of the device (see Shalaby, Figure 11, item 114, paragraph 0068 discloses that there can be a second position-retaining end).  
	Regarding claim 16, as set forth supra, the combination discloses a ureteral stent (Figure 1a, paragraph 0008).  
	Regarding claim 21, as set forth supra, the combination discloses not including a containment layer which restricts the movement of the high in vivo stability bands that separate from the medical device during in vivo degradation (see Zhong, column 20, lines 64-67, the stent of Figure 1 does not include a containment layer which allows segments 18 to facilitate removal from the body) .
	Regarding claim 24, as set forth supra, the combination discloses wherein the bioabsorbable polyester is a poly(alpha-hydroxy acid) polymer or copolymer comprising the polymerization product of a monomer selected from glycolic acid or glycolide, lactic acid or lactide, hydroxybutyric acid, beta-hydroxypropionic acid, delta-valerolactone, and E-caprolactone (see Shalaby, paragraph 0019, lines 1-13).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356) as applied to claim 1, and further in view of Dave et al (US 2008/0086199 A1).

	Regarding claim 5, as set forth supra, the combination discloses wherein the tubular structure (see Shalaby, Figure 1a) comprises at least two bands of relatively high in vivo stability (see Zhong, Figure 1, item 18, column 20, lines 61-67, wherein the relatively high in vivo stability bands of Zhong reside in combination with the tubular structure of Shalaby) that are separated by one band of relatively low in vivo stability (Figure 1, item 20; column 20, lines 56-62, wherein the relatively low in vivo stability bands of Zhong reside in combination with the tubular structure of Shalaby).
	However, the combination is silent regarding wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability.
	Dave teaches a tubular structure (see Dave, Figure 1; abstract) wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability (see Dave, paragraph 0060 discloses that the relatively low in vivo stability material degrades between 1 day and 3 months, paragraph 0062 discloses that the relatively high in vivo stability material degrades between 3 months and 48 months, therefore, the relatively low in vivo stability material degrades at least twice as quickly in vivo compared to the relatively high in vivo stability material).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the relatively low in vivo stability degrades at least twice as quickly in vivo as compared to the relatively high in vivo stability as taught by Dave because this allows the medical device to achieve a desired mass loss through accelerated degradation after the medical device has achieved its desired functional effect or achieved the end of its functional purpose or useful life (see Dave, paragraph 0008).  	


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356) as applied to claim 1, an further in view of Dillinger (US 2012/0010721 A1).

	Regarding claim 10, as set forth supra, the combination discloses wherein the tubular structure (see Shalaby, Figure 1a) comprises a plurality of relatively low in vivo stability bands (see Zhong, Figure 1, item 20; column 20, lines 56-62, wherein the relatively low in vivo stability bands of Zhong reside in combination with the tubular structure of Shalaby) extending from a distal end to a proximal end of the structure and separated by bands of relatively high in vivo stability (Figure 1, item 18, column 20, lines 61-67, wherein the relatively high in vivo stability bands of Zhong reside in combination with the tubular structure of Shalaby).
	However, the combination does not specifically disclose wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure.  
	Dillinger teaches a ureteral stent wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure (see Dillinger, Figures 10A-C; paragraph 0046, the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end by increasing the sections of the low in vivo stability material from the distal to proximal end, the ureteral stent of Zhong is a mirror image, it would have been within the skill set of a person having ordinary skill in the art to reverse the increasing in vivo stability regions when desired).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the in vivo stability of the plurality of relatively low in vivo stability bands increases from the distal end to the proximal end of the structure as taught by Dillinger because such stents are known to be associated with a degree of pain and/or discomfort, particularly in the bladder and flank area after insertion.  One way of addressing this pain is to use a softer material, particularly in forming the proximal end of the stent, which engages more sensitive tissue.  Varying the in vivo stability through the device allows it to become more flexible over time, minimizing pain and discomfort after implantation or insertion (see Dillinger, paragraph 0011).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356).

	Regarding claim 17, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose a coating on the exterior surface of the device, wherein the coating has an average thickness.  
	A separate embodiment of Zhong teaches a coating on the exterior surface of the device, wherein the coating has an average thickness (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing a coating on the exterior surface of the device, wherein the coating has an average thickness as taught by a separate embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (see Zhong, column 12, lines 7-16).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356) as applied to claim 1, and further in view of Stinson et al (US 2007/0282432 A1).

	Regarding claim 18, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose a coating on the exterior surface of the device, wherein the coating has non-uniform thickness across the entire device.
	A separate embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing a coating on the exterior surface of the device as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (see Zhong, column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the coating has non-uniform thickness across the entire device. 
	Stinson teaches a coating on the exterior surface of device (see Stinson, Figure 11, item 418 is coated on regions 408) wherein the coating has non-uniform thickness across the entire device (paragraph 0094 and 0095 discloses that coating 418 , is only deposited at regions 408 to decrease the degradation rate of regions 408 compared to regions 410, therefore the coating has a non-uniform thickness across the device).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the coating has non-uniform thickness across the entire device as taught by Stinson because varying the thickness of coating on the device can be used to reduce an erosion rate of selected regions of a stent (paragraph 0094, lines 1-3).	 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al (US 2006/0178739 A1) in view of Zhong et al (US Patent No. 6,368,356) as applied to claim 1, and further in view of Amos (US 2012/0303134 A1).

	Regarding claim 19, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose a coating on the exterior surface of the device, wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	A second embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing a coating on the exterior surface of the device, wherein the coating has an average thickness as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (see Zhong, column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	Amos teaches a ureteral stent wherein the proximal end of the device comprises more coating compared to the distal end of the device (Zhong discloses in column 12, lines 7-17 that providing a coating allows the underlying structure to degrade slower, Amos teaches a ureteral stent (Figure 4) wherein the distal end is configured to degrade faster than the proximal end, paragraphs 0024 and 0034, therefore, utilizing the invention of Zhong which teaches coating the tubular structure to decrease the dissolution rate of the ureteral stent in the invention of Amos to allow the distal end of the ureteral stent to dissolve faster than the proximal end of the ureteral stent would have been an obvious solution to a person having ordinary skill in the art).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the proximal end of the device comprises more coating compared to the distal end of the device as taught by Amos because the distal end of the ureteral stent may irritate sensitive regions within the bladder B (e.g., trigone region).  Because the tendency for the ureteral stent to migrate antegrade or upwards into the kidney is low compared with the tendency towards downward or retrograde migration into the bladder due to gravity and downward peristalsis in the ureter, dissolution of the distal end after placement of the ureteral stent can be beneficial.  In other words, irritation of sensitive regions within the bladder by the ureteral stent and risk of undesirable movement of the ureteral stent can be simultaneously reduced and/or minimized (see Amos, paragraph 0025).
	Regarding claim 20, as set forth supra, the combination discloses a ureteral stent (see Shalaby, Figure 1a) having a kidney-retaining structure at the proximal end of the device (see Shalaby, Figure 1a, item 14) and a bladder-retaining structure at the distal end of the device (see Shalaby, Figure 1a, item 14).	
	However, the combination does not disclose a coating on the exterior surface of the device.
	A second embodiment of Zhong teaches a coating on the exterior surface of the device (see Zhong, column 3, lines 5-10; column 12, lines 7-16; column 18, lines 45-55).  
	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing a coating on the exterior surface of the device, wherein the coating has an average thickness as taught by a second embodiment of Zhong because this allows the coating to dissolve more quickly than the underlying medical device.  Additionally, the coating may dissolve first, delivering a desired amount of additive to a target site, while the underlying device maintains its structural integrity at the target site (see Zhong, column 12, lines 7-16).  
	As set forth supra, the combination does not disclose wherein the proximal end of the device comprises more coating compared to the distal end of the device.  
	Amos teaches a ureteral stent wherein the proximal end of the device comprises more coating compared to the distal end of the device (Zhong discloses in column 12, lines 7-17 that providing a coating allows the underlying structure to degrade slower, Amos teaches a ureteral stent (Figure 4) wherein the distal end is configured to degrade faster than the proximal end, paragraphs 0024 and 0034, therefore, utilizing the invention of Zhong which teaches coating the tubular structure to decrease the dissolution rate of the ureteral stent in the invention of Amos to allow the distal end of the ureteral stent to dissolve faster than the proximal end of the ureteral stent would have been an obvious solution to a person having ordinary skill in the art).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the proximal end of the device comprises more coating compared to the distal end of the device as taught by Amos because the distal end of the ureteral stent may irritate sensitive regions within the bladder B (e.g., trigone region).  Because the tendency for the ureteral stent to migrate antegrade or upwards into the kidney is low compared with the tendency towards downward or retrograde migration into the bladder due to gravity and downward peristalsis in the ureter, dissolution of the distal end after placement of the ureteral stent can be beneficial.  In other words, irritation of sensitive regions within the bladder by the ureteral stent and risk of undesirable movement of the ureteral stent can be simultaneously reduced and/or minimized (see Amos, paragraph 0025).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786